UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7056



LEROY PORTER,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; JOSEPH SMITH,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Matthew J. Perry, Jr., Senior
District Judge. (CA-02-4191-6-10)


Submitted:   September 30, 2003           Decided:   October 8, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Porter, Appellant Pro Se. Mark C. Moore, Assistant United
States Attorney, Barbara Murcier Bowens, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Leroy Porter, a federal prisoner, appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his petition filed under 28 U.S.C. § 2241 (2000).

We   have   reviewed   the    record   and   find    no    reversible     error.

Accordingly, we affirm on the reasoning of the district court. See

Porter v. United States, No. CA-02-4191-6-10 (D.S.C. May 30, 2003).

We   dispense   with   oral   argument     because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                       2